ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2018-02-02_JUD_01_CO_01_FR.txt.                                                                                                61




                                       OPINION INDIVIDUELLE
                                 DE M. LE JUGE CANÇADO TRINDADE

                 [Traduction]


                                               table des matières

                                                                                       Paragraphes

                       I. Prolégomènes                                                       1-6
                      II. Le principe neminem laedere et le devoir de réparer les
                          dommages causés                                                   7-11
                     III. Le tout indissociable que forment la violation et la
                          prompte réparation                                               12-15
                     IV. Le devoir de réparation : une obligation fondamentale et
                         non « secondaire »                                                16-19
                      V. Les réparations dans la pensée des « pères fondateurs » du
                         droit des gens et l’héritage impérissable de ­ceux-ci             20-28
                     VI. La réparation sous toutes ses formes (indemnisation et
                         autres)29-37
                     VII. La réparation des dommages causés à l’environnement, la
                          dimension intertemporelle et les obligations de faire
                          prévues par les régimes de protection                            38-41
                 VIII. Le rôle central de la restitutio et les insuffisances de
                       l’indemnisation42-46
                     IX. L’incidence des considérations d’équité et l’enrichissement
                         mutuel des jurisprudences                                         47-53
                      X. Les dommages causés à l’environnement et la nécessité et
                         l’importance de la restauration                                   54-58
                     XI. La restauration a ­ u-delà de la simple indemnisation : la
                         nécessité de réparations non pécuniaires                          59-65
                 XII. Considérations finales                                               66-82
                 XIII. Épilogue : une récapitulation                                       83-93




                                                                                               50




6 CIJ1133.indb 265                                                                                   29/10/18 14:12

                             certaines activités (op. ind. cançado trindade)                 62

                                               I. Prolégomènes

                    1. J’ai voté en faveur du présent arrêt (en date du 2 février 2018) que la
                 Cour internationale de Justice a rendu sur la question de l’indemnisation
                 due par la République du Nicaragua à la République du Costa Rica (dans
                 le cadre de l’affaire relative à Certaines activités menées par le Nicaragua
                 dans la région frontalière (Costa Rica c. Nicaragua)), dans lequel la Cour
                 a suivi l’approche adéquate concernant la fixation de ladite indemnisa-
                 tion. Je souscris donc à la décision prise à cet égard, mais certains aspects
                 de la question à l’examen ne sont pas abordés dans le présent arrêt.

                    2. Selon moi, le raisonnement qu’a suivi la Cour est bien trop strict,
                 alors même qu’elle était pour la toute première fois appelée à se pronon-
                 cer sur des réparations demandées pour des dommages causés à l’environ-
                 nement. La Cour aurait dû élargir son horizon en s’intéressant également
                 aux mesures de restauration, ainsi qu’à d’autres formes de réparation,
                 complémentaires de l’indemnisation. Or, dans tout son raisonnement, elle
                 s’est essentiellement attachée à l’indemnisation, comme si cela suffisait
                 pour se prononcer sur les réparations à raison des dommages causés à
                 l’environnement en la présente espèce. Telle n’est pas la manière dont,
                 pour ma part, j’appréhende le problème dans sa globalité.
                    3. Il existe en effet d’autres aspects à prendre en considération, auxquels
                 j’accorde une importance particulière et qui ont été négligés dans le pré-
                 sent arrêt. La Cour aurait dû aller plus loin dans sa réflexion sur les répa-
                 rations, comme elle l’avait fait dans son précédent arrêt sur la question (en
                 date du 19 juin 2012), en l’affaire Ahmadou Sadio Diallo (République de
                 Guinée c. République démocratique du Congo). Selon moi, les réparations
                 auraient dû, dans les deux affaires, être envisagées dans le cadre d’un
                 régime international de protection : en l’affaire Ahmadou Sadio Diallo, la
                 protection des droits de l’homme ; en la présente espèce, la protection de
                 l’environnement.
                    4. Considérant qu’il était de mon devoir de revenir sur ces aspects
                 connexes afin de préciser et de consigner par écrit les fondements de ma
                 position personnelle à cet égard, j’ai jugé utile de joindre à l’arrêt de la
                 Cour le présent exposé de mon opinion individuelle, dans lequel je me
                 suis concentré sur lesdits aspects, dans le cadre conceptuel de la répara-
                 tion des dommages causés. Je l’ai fait dans l’exercice scrupuleux de la
                 fonction judiciaire internationale qui est la mienne, avec l’objectif ultime
                 de réalisation de la justice, qui, selon moi, est intrinsèquement lié au règle-
                 ment des différends.
                    5. Lesdits aspects sont les suivants : a) le principe neminem laedere et le
                 devoir de réparer les dommages causés ; b) le tout indissociable que for-
                 ment la violation et la prompte réparation ; c) l’obligation fondamentale, et
                 non « secondaire », de réparation ; d) les réparations dans le cadre de l’héri-
                 tage impérissable de la pensée des « pères fondateurs » du droit des gens ;
                 e) la réparation sous toutes ses formes (indemnisation et autres) ; f) la répa-
                 ration des dommages causés à l’environnement, la dimension intertempo-

                                                                                             51




6 CIJ1133.indb 267                                                                                 29/10/18 14:12

                               certaines activités (op. ind. cançado trindade)                                63

                 relle et les obligations de faire prévues par les régimes de protection ; et g) la
                 place centrale de la restitutio et les insuffisances de l’indemnisation.
                    6. Y font suite, en toute logique, les aspects suivants : h) l’incidence des
                 considérations d’équité et l’enrichissement mutuel des jurisprudences ;
                 i) les dommages causés à l’environnement, et la nécessité et l’importance
                 de la restauration ; puis j) la réparation au‑delà de la simple indemnisa-
                 tion et la nécessité de réparations non pécuniaires. Après avoir examiné
                 ces différents aspects, le moment sera venu d’exposer mes considérations
                 finales, avant de récapituler, en guise d’épilogue, l’ensemble des points
                 développés dans le présent exposé de mon opinion individuelle.


                                        II. Le principe neminem laedere
                                  et le devoir de réparer les dommages causés

                    7. Dans le présent arrêt, la Cour, en examinant les principes juridiques
                 pertinents, se réfère à la jurisprudence constante — qui remonte à l’époque
                 de la Cour permanente de Justice internationale, à compter de son célèbre
                 dictum en l’affaire de l’Usine de Chorzów (1927), et s’est poursuivie
                 jusqu’aux considérants de l’affaire Ahmadou Sadio Diallo (2010-2012) —
                 suivant laquelle, en principe, la réparation doit mettre fin à toutes les
                 conséquences de l’acte illicite et rétablir la situation telle qu’elle existait
                 avant que la violation ne soit commise ; il s’agit là, précise-t-elle, d’un
                 principe de droit international bien établi (par. 29).
                    8. La Cour commence par reconnaître qu’il convient tout d’abord de
                 rechercher la restitutio in integrum avant, si cela se révèle impossible, de se
                 tourner vers l’indemnisation (ibid., par. 31), mais elle se concentre ensuite
                 sur l’indemnisation à raison des dommages causés à l’environnement,
                 ainsi que sur les frais et dépenses engagés en conséquence. Or, il existe,
                 selon moi, d’autres éléments à prendre en considération dans le cadre
                 conceptuel du devoir fondamental de réparation.
                    9. Je débuterai mon analyse des aspects que j’ai énumérés plus haut
                 (par. 5‑6 ­ci-­dessus) par un rappel historique sur la question dans sa glo-
                 balité. La notion de dommages — découlant d’un acte illicite — et la
                 prompte réaction du système juridique en cause, qui exige une réparation
                 (restitution et indemnisation), remontent historiquement à l’Antiquité
                 puis, comme chacun sait, au droit romain, avec le Digeste de Justinien
                 (530‑533 apr. J.‑C.). Y figure, au début du passage traitant du thème de
                 justitia et de jure, l’affirmation des préceptes juridiques honeste vivere,
                 alterum non laedere, suum cuique tribuere 1.
                    1 C’est‑à‑dire « vivre honnêtement, ne pas faire de tort à autrui, donner à chacun ce

                 qui lui revient » (livre I, titre I, par. 3), dans F. P. S. Justinianus, Institutas [do Imperador
                 Justiniano] [533] (trad. J. Cretella Jr. et A. Cretella), 2e éd. rév., São Paulo, Ed. Revista dos
                 Tribunais, 2005, p. 21 ; [F. P. S. Justinianus] Digesto de Justiniano — Liber Primus (trad.
                 H. M. F. Madeira), 5e éd. rév., São Paulo, Ed. Revista dos Tribunais, 2010, p. 24 ; et dans
                 The Institutes of Justinian [533] (trad. J. B. Moyle), 5e éd., Oxford, OUP/Clarendon Press,
                 1955 [rééd.], p. 3.

                                                                                                              52




6 CIJ1133.indb 269                                                                                                   29/10/18 14:12

                              certaines activités (op. ind. cançado trindade)                          64

                    10. En réalité, le principe fondamental neminem laedere, selon la locu-
                 tion latine bien connue, trouve son origine dans des civilisations encore
                 plus anciennes 2, le contenu du Digeste de Justinien provenant de travaux
                 bien antérieurs. La notion de devoir de réparation, profondément enraci-
                 née, devait réapparaître — et ce n’est guère étonnant — dix siècles plus
                 tard, dans les origines mêmes du droit des gens (à partir du XVIe siècle
                 — cf. section V, c­ i-après).
                    11. Le principe général de droit naturel neminem laedere sous-tend la
                 conceptualisation du devoir de réparation des dommages causés (résul-
                 tant de violations du droit international), afin de préserver l’intégrité de
                 l’ordre juridique proprement dit, tout en remédiant aux injustices. Le
                 devoir de réparation (sous toutes ses formes) a été d’emblée confirmé en
                 tant que complément indispensable de toute violation du droit internatio-
                 nal : les deux se complètent mutuellement, formant un tout indissociable.


                            III. Le tout indissociable que forment la violation
                                          et la prompte réparation

                     12. La réparation va effectivement de pair avec la violation, de sorte
                 qu’il soit mis fin à l’ensemble des effets de cette dernière et que l’ordre
                 juridique soit respecté. La violation initiale est inéluctablement liée au
                 prompt respect de l’obligation de réparation. J’ai déjà défendu cette posi-
                 tion à la Cour (comme dans l’exposé de mon opinion dissidente en l’af-
                 faire relative aux Immunités juridictionnelles de l’Etat (Allemagne c. Italie ;
                 Grèce (intervenant)), arrêt du 3 février 2012).
                     13. Par la suite, dans ma déclaration qui a été jointe à l’ordonnance
                 que la Cour a rendue le 1er juillet 2015 en l’affaire des Activités armées sur
                  le territoire du Congo (République démocratique du Congo c. Ouganda),
                  j’ai de nouveau indiqué que la violation et la prompte réparation, qui
                  forment de fait un tout indissociable, n’étaient pas séparées dans le temps.
                  Toute violation doit être promptement suivie de la réparation correspon-
                 dante, afin de garantir l’intégrité de l’ordre juridique international
                 ­lui-même ; la réparation ne peut être ni retardée ni ajournée.
                     14. Ainsi que le montrent les affaires ayant trait à des dommages cau-
                  sés à l’environnement, le tout indissociable que forment la violation et la
                  réparation a une dimension temporelle dont il ne saurait être fait abstrac-
                  tion. Il est, à mon avis, indispensable d’envisager à la fois le passé, le
                  présent et l’avenir. La quête de la restitutio in integrum, par exemple,
                  nécessite de se tourner vers le présent et le passé, tout autant que vers le

                     2 Par exemple, dans les civilisations mésopotamiennes, comme l’illustrent certaines

                 dispositions du code d’Hammourabi (circa 1750 av. J.­‑C.) et des lois assyriennes (circa
                 1350 av. J.­‑C.). S’agissant de l’attention accordée au devoir de réparation (notamment la
                 restitution et la satisfaction), voir par exemple le code d’Hammourabi (Código de Hammu-
                 rabi, trad. F. Lara Peinado), 4e éd. (rééd.), Madrid, Tecnos, 2012, p. 18‑19, 21, 23, 25
                 et 34-35 ; par. 79-87, 100, 125 et 178-179.

                                                                                                        53




6 CIJ1133.indb 271                                                                                            29/10/18 14:12

                             certaines activités (op. ind. cançado trindade)                    65

                  présent et l’avenir. S’agissant des dimensions passée et présente, si la vio-
                 lation n’a pas été couplée à la réparation correspondante, cela donne lieu
                 à une situation continue de violation du droit international.
                     15. Pour ce qui est des dimensions présente et future, la réparation vise
                 à mettre fin à tous les effets cumulés, au fil du temps, du dommage causé
                 à l’environnement. Il peut arriver que ce dommage soit irréparable, ren-
                 dant la restitutio in integrum impossible, auquel cas l’indemnisation trouve
                 à s’appliquer. En tout état de cause, la responsabilité à raison de dom-
                 mages causés à l’environnement et de leur réparation ne saurait, de mon
                 point de vue, occulter la dimension intertemporelle (voir section VII,
                 ­ci-après). Pareils dommages s’inscrivent, en définitive, dans la durée.


                      IV. Le devoir de réparation : une obligation fondamentale
                                         et non « secondaire »

                    16. La violation et le prompt respect du devoir de réparation formant
                 un tout indissociable, il s’ensuit que ladite obligation est, selon moi, véri-
                 tablement fondamentale et non simplement « secondaire », comme beau-
                 coup le supposent de façon simpliste. Ainsi que je l’avais déjà souligné
                 dans l’exposé de mon opinion individuelle qui a été joint à l’arrêt rendu
                 par la Cour dans la précédente affaire portant sur des réparations, à savoir
                 l’affaire Ahmadou Sadio Diallo (République de Guinée c. République démo-
                 cratique du Congo), indemnisation, arrêt, C.I.J. Recueil 2012 (I) (p. 324),
                 le devoir de réparation est réellement fondamental et revêt une importance
                 cruciale puisqu’il constitue un « impératif de justice » (ibid., p. 383, par. 97).
                    17. Même si les effets des dommages causés s’inscrivent dans la durée
                 — à l’instar des dommages environnementaux (comme en la présente
                 espèce) —, le respect du devoir de réparation ne saurait être ajourné ou
                 retardé. Ainsi que je l’ai également fait observer dans l’exposé de mon
                 opinion individuelle joint à l’arrêt rendu en l’affaire Ahmadou Sadio Diallo
                 susmentionnée, la reparatio (du latin reparare, « rétablir ») intégrale,
                 n’« efface » pas les violations perpétrées, mais permet plus précisément de
                 mettre fin à l’ensemble de leurs effets, en « évit[ant à tout le moins] l’ag-
                 gravation du tort déjà causé tout en assurant le rétablissement … de
                 l’ordre juridique » mis à mal par ces violations (ibid., p. 362, par. 39). Je
                 soulignais par ailleurs ce qui suit :
                         « Force est de constater qu’il est devenu courant dans les cercles
                      juridiques, où s’expriment les conceptions généralement admises par
                      les professionnels du droit, d’entendre que l’obligation de réparation,
                      perçue comme une « obligation secondaire », vient après la violation
                      du droit international. Ce n’est pas ainsi que je conçois les choses ;
                      une pensée unique traduit en fait un manque de réflexion. De mon
                      point de vue, la violation et la réparation vont de pair, formant un
                      tout indissoluble : celle‑ci est la conséquence ou le pendant indispen-
                      sable de celle‑là. L’obligation de réparation est fondamentale… Le

                                                                                                54




6 CIJ1133.indb 273                                                                                    29/10/18 14:12

                              certaines activités (op. ind. cançado trindade)                        66

                      tout indissoluble que forme le couple violation/réparation [ne saurait
                      être mis à mal] … pour se soustraire à la conséquence inévitable de
                      violations internationales engageant sa responsabilité : la réparation
                      des dommages causés… » (C.I.J. Recueil 2012 (I), p. 362, par. 40.)
                    18. A mon sens, les réparations doivent être appréciées dans le cadre
                 conceptuel de la justice réparatrice, où elles apparaissent interdépendantes
                 sous toutes leurs formes (cf. section IX, ci‑après). Or, dans le règlement
                 judiciaire international des différends interétatiques devant la Cour, il
                 existe une certaine propension à se concentrer plus particulièrement sur
                 l’indemnisation et à éviter d’envisager d’autres formes de réparation
                 (outre la restitutio in integrum, citons la satisfaction, la remise en état et
                 les garanties de non‑répétition), afin de ménager les susceptibilités pou-
                 vant se faire jour entre les Etats.
                    19. Je ne vois guère d’intérêt à cette approche ; une juridiction interna-
                 tionale devrait se préoccuper non pas des susceptibilités interétatiques,
                 mais seulement de la bonne administration de la justice, afin de parvenir
                 à la réalisation de celle‑ci sur le plan international, y compris dans des
                 affaires opposant des Etats. S’agissant de la présente affaire, je soutiens,
                 contrairement à ce que la Cour dit dans son arrêt (par. 31), que les répa-
                 rations (indemnisation comprise) peuvent avoir, et ont bel et bien, un
                 caractère exemplaire. L’importance des réparations exemplaires se trouve
                 en outre accrue dans le cadre de régimes de protection (des êtres humains
                 ou de l’environnement) et face à des dommages environnementaux,
                 comme en la présente espèce.


                 V. Les réparations dans la pensée des « pères fondateurs » du droit
                            des gens et l’héritage impérissable de c
                                                                   ­ eux-ci

                    20. En droit des gens, la réparation est nécessaire pour préserver l’ordre
                 juridique international, répondant ainsi à un véritable besoin universel,
                 conformément à la recta ratio 3. Celle‑ci se retrouvait dans la pensée jus-
                 naturaliste des « pères fondateurs » du droit international. De fait, j’ai
                 rappelé l’héritage de ces derniers — qui englobe le devoir de réparation —
                 dans l’exposé de mon opinion individuelle joint à deux décisions rendues
                 par la Cour dans des affaires ayant trait aux réparations, qui avaient été
                 introduites par deux Etats africains, la Guinée et la République démocra-
                 tique du Congo.
                    21. Ainsi, dans l’exposé de mon opinion individuelle (par. 14‑21 et 86‑87)
                 joint à l’arrêt rendu en l’affaire Ahmadou Sadio Diallo (indemnisation, arrêt,
                 C.I.J. Recueil 2012 (I), p. 352-355 et 380), j’ai jugé utile de rappeler que la

                    3 Au sujet de la recta ratio en droit des gens, cf. A. A. Cançado Trindade, Interna-

                 tional Law for Humankind — Towards a New Jus Gentium, 2e éd. rév., Leyde/La Haye,
                 Nijhoff/Académie de droit international de La Haye, 2013, p. 11‑14, 141 et 143-144 ;
                 A. A. Cançado Trindade, A Humanização do Direito Internacional, 2e éd. rév., Belo Hori-
                 zonte/Brazil, Edit. Del Rey, 2015, p. 3‑27, 101‑111, 122 et 647‑665.

                                                                                                     55




6 CIJ1133.indb 275                                                                                         29/10/18 14:12

                               certaines activités (op. ind. cançado trindade)                             67

                 raison d’être des réparations avait été explorée dans les écrits des « pères
                 fondateurs » du droit des gens, à savoir : les pensées de F. de Vitoria, B. de
                 Las Casas et A. Gentili au XVIe siècle ; suivies de celles de F. Suárez, H. Gro-
                 tius et S. Pufendorf au XVIIe siècle ; puis de celles de C. van Bynkershoek et
                 C. Wolff au XVIIIe siècle.
                    22. Plus récemment, dans l’exposé de mon opinion individuelle
                 (par. 11‑16) joint à l’ordonnance rendue en l’affaire des Activités armées
                 sur le territoire du Congo (République démocratique du Congo c. Ouganda),
                 ordonnance du 6 décembre 2016, C.I.J. Recueil 2016 (II) (p. 1139-1142), je
                 me suis une nouvelle fois penché sur la question de l’héritage des « pères
                 fondateurs » du droit international en matière de réparation des dom-
                 mages causés. Ainsi, au tout début du XVIe siècle, F. de Vitoria a exa-
                 miné le devoir de restitutio conformément à la recta ratio (dans sa célèbre
                 deuxième Relectio — De Indis, 1538-1539, et dans le moins connu De
                 Restitutione, 1534‑1535).
                    23. La leçon De Restitutione de F. de Vitoria faisait suite aux commen-
                 taires de cet auteur sur le chef d’œuvre de Thomas d’Aquin du XIIIe siècle
                 (la Summa theologiae, écrite entre 1265 et 1274, Secunda secundae). A cet
                 égard, il convient de relever que le devoir de réparation a d’abord trouvé
                 son expression dans la théologie avant d’être repris en droit (comme le
                 montrent les leçons des « pères fondateurs » du droit des gens) ; et ce n’est
                 pas le seul exemple.
                    24. Au cours du XVIe siècle également, d’autres auteurs novateurs se
                 sont penchés sur le sujet : les questions du devoir de restitutio et de la répa-
                 ration des dommages ont été ainsi étudiées par B. de Las Casas (Brevísima
                 Relación de la Destrucción de las Indias, 1552, et De Regia Potestate, 1571),
                 ainsi que par J. Roa Dávila (De Regnorum Iustitia, 1591). F. Pérez s’est,
                 quant à lui, intéressé au devoir d’indemnisation à la lumière de la doctrine
                 du droit naturel (Apontamentos Prévios ao Tema da Restituição, 1588).
                    25. Au XVIe siècle déjà, F. de Vitoria comme B. de Las Casas ont exa-
                 miné la question de la restitutio conjuguée à celle de la satisfaction (en tant
                 qu’autre forme de réparation), conscients qu’un autre mode de réparation
                 devait être envisagé puisqu’il existait des dommages irréparables, rendant
                 donc la restitutio impossible. L’idéal, pour F. de Vitoria, restait néanmoins
                 la restitution, qui devait toujours être recherchée en priorité ; ce n’est que
                 lorsque celle‑ci se révèle impossible qu’il convient de se tourner vers
                 d’autres formes de réparation, telles que la satisfaction ou bien l’indemni-
                 sation (ou le dédommagement ad arbitrium boni viri) 4.

                    4 Dans le cadre d’un projet mené par plusieurs universités de la péninsule Ibérique

                 (Espagne et Portugal) pendant dix ans (ayant pris fin en 2015), qui a consisté en de nouvelles
                 recherches dans les propres archives historiques des établissements en question, des textes
                 nouveaux et inconnus d’auteurs du XVIe siècle ont été découverts et divulgués ; cf. P. Cala-
                 fate et R. E. Mandado Gutiérrez (dir. publ.), Escola Ibérica da Paz / Escuela Ibérica de la
                 Paz (préface de A. A. Cançado Trindade), Santander, éd. University of Cantabria, 2014,
                 p. 25‑409. Ce projet a été suivi par un autre (pour la période allant de 2016 à 2019), qui se
                 concentre cette fois particulièrement sur la question de la restitution, étudiée là encore à
                 partir de manuscrits de la péninsule Ibérique du XVIe siècle, tout aussi inconnus jusqu’alors.

                                                                                                            56




6 CIJ1133.indb 277                                                                                                29/10/18 14:12

                              certaines activités (op. ind. cançado trindade)                          68

                    26. Toujours au XVIe siècle, la question de la restitution a été traitée par
                 J. de la Peña (De Bello contra Insulanos, 1560‑1561), et celles de la restitution
                 et de l’indemnisation, par A. de São Domingos (De Restitutione, 1574). A la
                 même époque, la question des réparations a également été abordée par
                 A. Gentili (De Jure Belli Libri Tres, 1588‑1589). Par la suite, au début du
                 XVIIe siècle, J. Zapata y Sandoval a écrit sur l’obligation de restitution (De
                 Justitia Distributiva et Acceptione Personarum ei Opposita Disceptatio, 1609).
                    27. Au cours du XVIIe siècle, H. Grotius s’est intéressé à la réparation
                 des dommages, tout en gardant à l’esprit les préceptes de la recta ratio
                 (De Jure Belli ac Pacis, 1625). Toujours au XVIIe siècle, S. Pufendorf a
                 souligné l’importance de la restitutio (On the Duty of Man and Citizen
                 according to Natural Law, 1673). Au XVIIIe siècle, d’autres auteurs ont
                 examiné à leur tour le devoir de réparation, comme C. Wolff (Principes du
                 droit de la nature et des gens, 1758).
                    28. La pensée des « pères fondateurs » du droit des gens constitue, de
                 par sa clairvoyance, un héritage impérissable qui demeure aujourd’hui
                 encore, en cette deuxième décennie du XXIe siècle, d’une grande actualité.
                 Les enseignements tirés de cette pensée jusnaturaliste ont, de mon point
                 de vue, contribué à façonner la place accordée à certains principes (tels
                 que ceux qui sous-­tendent le devoir de réparation) dans la doctrine juri-
                 dique des pays d’Amérique latine, particulièrement influente dans le cadre
                 du développement progressif du droit international 5.


                                  VI. La réparation sous toutes ses formes
                                         (indemnisation et autres)

                    29. Dans l’exposé de ma récente opinion individuelle susmentionnée
                 (par. 11‑16) qui a été joint à l’ordonnance rendue le 6 décembre 2016 en
                 l’affaire des Activités armées sur le territoire du Congo (République démo-
                 cratique du Congo c. Ouganda), C.I.J. Recueil 2016 (II) (p. 1139-1142),
                 j’ai passé en revue la pensée des « pères fondateurs » du droit des gens en
                 m’attachant aux différentes formes de réparation. Les leçons de ces derniers
                 en matière de réparation (restitutio et autres formes de réparation) font
                 partie de l’héritage impérissable qu’ils nous ont légué ; du XVIe siècle
                 jusqu’à nos jours, c’est le courant de pensée jusnaturaliste qui, au cours
                 des siècles, a accordé à la notion de prompte réparation l’attention voulue.
                    30. Dans une autre affaire susmentionnée dont la Cour a eu à connaître,
                 l’affaire Ahmadou Sadio Diallo (République de Guinée c. République démo-
                 cratique du Congo) (indemnisation, arrêt, C.I.J. Recueil 2012 (I)), je me
                 suis également penché, dans l’exposé de mon opinion individuelle, sur les
                 différentes formes de réparation (p. 366-367, par. 50‑51, p. 368, par. 54,
                 p. 378, par. 80, p. 379, par. 83, et p. 381, par. 90), à savoir la restitutio in

                    5 Cf. A. A. Cançado Trindade, « The Contribution of Latin American Legal Doctrine

                 to the Progressive Development of International Law », Recueil des cours de l’Académie de
                 droit international de La Haye, vol. 376 (2014) p. 19‑92.

                                                                                                       57




6 CIJ1133.indb 279                                                                                           29/10/18 14:12

                             certaines activités (op. ind. cançado trindade)                  69

                 integrum, la satisfaction, l’indemnisation, la remise en état et les garanties
                 de non‑répétition des actes ou omissions contrevenant au droit internatio-
                 nal. J’ai traité de tous ces aspects, comme je le fais dans le présent exposé.
                    31. L’indemnisation — qu’il me soit permis de le rappeler ici — n’est
                 qu’une des formes de réparation. Il n’y a aucune raison de négliger les
                 autres ; au regard des circonstances d’une affaire donnée, elles peuvent en
                 effet se révéler les plus appropriées. Or, dans le présent arrêt relatif à l’in-
                 demnisation due par la République du Nicaragua à la République du Costa
                 Rica, la Cour se contente d’établir brièvement un lien entre satisfaction et
                 indemnisation (arrêt, par. 27), d’une part, et entre restitution et indemnisa-
                 tion, d’autre part (ibid., par. 31) ; elle aurait pu ou dû développer davantage
                 sa réflexion en ce qui concerne la réparation sous toutes ses formes.
                    32. Mon expérience m’a en effet appris que, en fonction des circonstances
                 d’une affaire, certaines autres formes de réparation peuvent se révéler encore
                 plus appropriées et importantes que l’indemnisation. Les différentes formes
                 de réparation peuvent être plus clairement appréhendées dans le cadre de la
                 justice réparatrice (voir sections IX‑X, ci-après), qui a beaucoup progressé
                 au cours de ces dernières décennies. La réparation du préjudice moral, par
                 exemple, nécessite des formes de réparations autres que la réparation
                 pécuniaire (l’indemnisation), qui tiennent compte de considérations d’équité.
                 Dans le cas de dommages causés à l’environnement, de telles considérations
                 s’imposent également (cf. sections VIII‑IX, c­ i-après).
                    33. Selon moi, l’étude du devoir fondamental de réparation ne saurait
                 se limiter à une seule forme que c­ elui-ci peut revêtir, à savoir l’indemnisa-
                 tion. L’on pourrait être tenté de soutenir que, en la présente espèce, étant
                 donné que les arguments avancés par les Parties avaient uniquement trait
                 à l’indemnisation, la Cour devait se borner à se prononcer sur ce point. Je
                 ne suis cependant pas du tout convaincu par une telle approche.
                    34. De fait, les arguments du Costa Rica (dans son mémoire) et du
                 Nicaragua (dans son contre‑mémoire) portaient exclusivement sur l’in-
                 demnisation. Cela n’impliquait toutefois pas, à mon sens, que la Cour
                 — qui n’est pas un tribunal arbitral international — devait elle aussi s’en
                 tenir à cet aspect. Aux fins de dire le droit (juris dictio) en ce qui concerne
                 le devoir fondamental de réparation, la Cour ne saurait se limiter à la
                 seule indemnisation, même si les parties à une affaire n’ont abordé que
                 cette forme de réparation ; elle peut assurément aller a­ u-delà des alléga-
                 tions des parties pour motiver solidement sa décision et persuader ainsi
                 ces dernières que justice a été rendue.
                    35. La restitutio constitue, certes, le mode de réparation par excellence ;
                 de surcroît, elle n’est pas liée uniquement à l’indemnisation, cette dernière
                 ne pouvant faire abstraction ou être détachée des autres formes de répa-
                 ration. La raison commande donc de rechercher en premier lieu la restitu-
                 tio, puisque c­ elle-ci équivaut à un retour à la situation antérieure (statu
                 quo ante), avant que ne survienne la violation, mais rien ne fait obstacle
                 à ce qu’elle soit assortie d’une ou plusieurs autres formes de réparation.
                    36. De plus, selon moi — et contrairement aux idées reçues —, il
                 n’existe pas de hiérarchie entre les différentes formes de réparation ;

                                                                                              58




6 CIJ1133.indb 281                                                                                  29/10/18 14:12

                               certaines activités (op. ind. cançado trindade)                               70

                 c­ elles-ci se mêlent les unes aux autres, et la juridiction internationale saisie
                  retiendra celle qui est la mieux adaptée pour remédier à la situation à
                  l’examen, en fonction des circonstances de l’espèce. Puisqu’elles ne s’ex-
                 cluent pas mutuellement, des formes de réparation distinctes mais com-
                 plémentaires pourront être prescrites simultanément.
                     37. L’exercice de la justice internationale en Amérique latine, à travers
                 la jurisprudence de la Cour interaméricaine des droits de l’homme (ci‑après
                 la « CIADH ») 6, nous livre plusieurs exemples d’une telle solution. Dans le
                 cadre de mes fonctions au sein de cette juridiction, il y a de cela plus d’une
                 quinzaine d’années, au tournant du siècle, j’ai ainsi jugé opportun, dans
                 l’exposé de mon opinion individuelle qui a été joint à l’arrêt rendu en l’af-
                 faire des Enfants des rues (Villagrán Morales et autres) c. Guatemala
                 (réparations, arrêt du 26 mai 2001), de mettre en garde contre « le risque
                 de réduire la vaste gamme des modalités de réparation » à la seule indem-
                 nisation ou réparation pécuniaire, ajoutant qu’il convenait également de
                 garder à l’esprit, ­au-delà de la restitutio in integrum et de l’indemnisation,
                 d’autres formes de réparation, telles que la satisfaction, la remise en état et
                 les garanties de non-­répétition des faits illicites (par. 28).


                     VII. La réparation des dommages environnementaux, la dimension
                           intertemporelle et les obligations de faire prévues
                                      par les régimes de protection

                   38. Dans l’exposé de mon opinion individuelle susmentionnée, j’ai en
                 outre brièvement présenté le principe neminem laedere, ainsi que le devoir
                 de réparation compte tenu de l’écoulement du temps (par. 27). J’ai ensuite
                 souligné la nécessité de considérer la réparation sous toutes ses formes,
                 sans en limiter la détermination à la seule forme pécuniaire ou monétaire
                 (par. 29‑30) 7. L’affaire de la Communauté de Moiwana c. Suriname (fond)
                 présentait une nette dimension intertemporelle (point que j’ai déjà traité,
                 dans la section III, c­ i-­dessus) ; dans l’exposé de mon opinion individuelle
                 qui a été joint à l’arrêt rendu le 15 juin 2005 par la CIADH, j’ai proposé,
                 dans les circonstances de l’espèce, d’aller au‑delà du préjudice moral, étant
                 donné que, selon moi, était constitué un « préjudice spirituel » (par. 71‑81).
                   39. Je me suis ensuite penché sur la spécificité de ce type de préjudice
                 novateur, du point de vue de la réparation :
                           « Le développement de la notion de préjudice moral dans la science
                        juridique a été fortement influencé par la théorie de la responsabilité
                        civile, laquelle procède avant tout du principe fondamental neminem

                    6 Pour un compte rendu et une évaluation, voir A. A. Cançado Trindade, El Ejercicio

                 de la Función Judicial Internacional — Memorias de la Corte Interamericana de Derechos
                 Humanos, 4e éd. rév., Belo Horizonte/Brésil, Edit. Del Rey, 2017, p. 359‑386.
                    7 En une autre occasion, dans l’exposé de mon opinion individuelle qui a été joint à l’arrêt

                 rendu en l’affaire Cantoral Benavides c. Pérou (réparations, arrêt du 3 décembre 2001), j’ai une
                 fois encore appelé l’attention sur l’étendue et les formes du devoir de réparation (par. 2‑13).

                                                                                                              59




6 CIJ1133.indb 283                                                                                                  29/10/18 14:12

                                certaines activités (op. ind. cançado trindade)                                                    71

                      laedere ou alterum non laedere. Cette notion fondamentale a été
                      transposée du droit interne au droit international, ce qui implique
                      l’idée d’une réaction de l’ordre juridique international aux actes (ou
                      omissions) préjudiciables…
                          La détermination du préjudice moral qui en découle (selon le prin-
                      cipe de droit romain de l’id. quod interest) a, dans la pratique juri-
                      dique (nationale et internationale), généralement pris la forme d’une
                      « quantification » des dommages…
                          D’un point de vue historique, l’ensemble des débats doctrinaux
                      relatifs au préjudice moral a été marqué par l’opposition stérile entre
                      ceux qui admettaient la possibilité d’une réparation de ce préjudice
                      (Calamandrei, Carnelutti, Ripert, Mazeaud et Mazeaud, Aubry et
                      Rau, etc.) et ceux qui la réfutaient (Savigny, Massin, Pedrazzi,
                      Esmein, etc.). L’élément que les uns et les autres ont cependant tous
                      manqué, dans leurs querelles interminables sur le pretium doloris,
                      c’est que la réparation ne se limitait et ne se limite pas à son aspect
                      pécuniaire, à savoir l’indemnisation ; toute cette polémique était
                      conditionnée par la théorie de la responsabilité civile.
                          Cela explique l’accent indûment mis sur la réparation pécuniaire, qui
                      a alimenté ce long débat doctrinal et conduit, dans les systèmes juri-
                      diques internes, à des conceptions réductrices, lesquelles ont elles-mêmes
                      ouvert la voie à des dispositifs de réparation « industriels », dépourvus de
                      véritables valeurs humaines… Tenter de ressusciter les divergences doc-
                      trinales sur le pretium doloris semble n’avoir absolument aucun sens
                      �����������������������������������������������������������������������������������������������������������������
                          Contrairement au préjudice moral, le préjudice spirituel ne saurait,
                      selon moi, être « quantifié », et il ne peut être réparé qu’au moyen
                      d’obligations de faire (obligaciones de hacer), sous forme de satisfac-
                      tion… » (Par. 73‑77.)
                    40. Dans l’exposé de mon opinion individuelle qui a été joint à l’arrêt
                 rendu en l’affaire Gutiérrez Soler c. Colombie (fond, arrêt du 12 septembre
                 2005), j’ai exposé que la restitutio in integrum constituait le mode de répara-
                 tion par excellence. J’ai toutefois précisé que, dans certaines circonstances, la
                 simple quantification pécuniaire des dommages (en vue de l’indemnisation)
                 se révélait insuffisante, nécessitant ainsi le recours à d’autres formes de répa-
                 ration telles que la satisfaction (par. 5‑6), par la prescription d’obligations de
                 faire, tout en gardant à l’esprit la dimension intertemporelle (par. 10).
                    41. Les obligations de faire revêtent une importance particulière en
                 matière de réparation dans le cadre des régimes de protection, tels que
                 ceux touchant à l’environnement ou aux droits de la personne humaine.
                 Certains développements qu’ont connus ces deux régimes de protection 8
                 ont largement contribué à l’évolution du droit international public

                    8 Pour une étude sur ce sujet, cf. A. A. Cançado Trindade, « Human Rights and

                 the Environment », Human Rights : New Dimensions and Challenges (éd. J. Symonides),
                 UNESCO/Dartmouth, Paris/Aldershot, 1998, p. 117‑153 ; [Divers auteurs], Derechos

                                                                                                                                    60




6 CIJ1133.indb 285                                                                                                                         29/10/18 14:12

                              certaines activités (op. ind. cançado trindade)                          72

                 contemporain, notamment en matière de réparation. Les obligations de
                 faire sont essentielles à la restauration.


                                VIII. Le caractère central de la restitutio
                                   et les insuffisances de l’indemnisation

                    42. Même si la Cour consacre presque la totalité du présent arrêt à la
                 réparation pécuniaire (indemnisation), cette dernière ne permet pas de
                 répondre à la question centrale qui se posait en la présente espèce et en
                 constituait l’essence même : comment remédier à un dommage environne-
                 mental, faire cesser les effets du préjudice causé et revenir à la situation
                 qui existait avant la survenance de ce dommage ? L’indemnisation est
                 insuffisante à cet effet.
                    43. La priorité vers laquelle il faut tendre est la restitution. Il convient,
                 en particulier, de recourir à l’indemnisation lorsqu’il ne peut être remédié
                 au préjudice causé, lorsqu’il est impossible de parvenir à la restitutio in
                 integrum. Dans ce cas, l’indemnisation peut cependant être associée à
                 d’autres formes de réparation (notamment non pécuniaires) ; tout dépend
                 des circonstances de l’espèce, la nécessité de la restauration ne devant pas
                 être perdue de vue. La justice réparatrice recouvre toutes les formes de
                 réparation (cf. ­ci-­dessus) et il convient donc de les garder toutes à l’esprit.
                    44. A cet égard, il me semble opportun de rappeler que, à plusieurs
                 reprises, comme dans l’arrêt qu’elle a rendu le 20 avril 2010 en l’affaire
                 relative à des Usines de pâte à papier sur le fleuve Uruguay qui opposait
                 deux Etats d’Amérique du Sud (l’Argentine et l’Uruguay), la Cour a
                 estimé que, lorsqu’il n’a pas été remédié par voie de restitutio au préjudice
                 causé par un fait illicite, l’Etat responsable était tenu de réparer sous la
                 forme de l’indemnisation ou de la satisfaction (par. 273).
                    45. Il y a déjà une vingtaine d’années, l’Institut de droit international
                 a, dans sa résolution relative à « [l]a responsabilité en droit international
                 en cas de dommages causés à l’environnement » — adoptée à sa session de
                 Strasbourg, en 1997 —, défendu « un concept large de la réparation » au
                 titre des dommages causés à l’environnement, « comprenant la cessation
                 de l’activité en cause, la restitution en nature, l’indemnisation et, si néces-
                 saire, la satisfaction ». Il ajoutait en outre que l’indemnisation « devrai[t]
                 couvrir à la fois les pertes économiques et le coût de mesures de réhabili-
                 tation et de remise en état » (art. 24) 9.
                    46. La résolution précisait ensuite que certains dommages environne-
                 mentaux étaient « irréparable[s] ou non quantifiable[s] », ce qui appelait


                 Humanos, Desarrollo Sustentable y Medio Ambiente / Human Rights, Sustainable Develop­
                 ment and the Environment / Direitos Humanos, Desenvolvimento Sustentável e Meio Ambiente
                 (A. A. Cançado Trindade, dir. publ.), 2e éd., San José C.R./Brasília, IIDH/BID, 1995,
                 p. 1‑414.
                    9 Annuaire de l’Institut de droit international, vol. 67 (Session de Strasbourg, 1997),

                 tome II, p. 506 et 508.

                                                                                                        61




6 CIJ1133.indb 287                                                                                            29/10/18 14:12

                              certaines activités (op. ind. cançado trindade)                           73

                 d’autres mesures de réparation, y compris des considérations d’équité et
                 « l’équité inter-­générationnelle » (art. 25) 10. L’adoption de ce texte a été
                 précédée d’un long travail préparatoire 11, au cours duquel a été notam-
                 ment examinée avec attention, au côté de ces questions, celle de savoir s’il
                 convenait d’imposer des « indemnités exemplaires et punitives » 12, et ce,
                 d’emblée dans « un cadre de réparation plus vaste » et eu égard au « rôle
                 de la réparation collective » 13.


                     IX. L’incidence des considérations d’équité et l’enrichissement
                                       mutuel des jurisprudences

                     47. Dans le présent arrêt relatif à l’indemnisation due par la République
                  du Nicaragua à la République du Costa Rica, la Cour n’est pas allée aussi
                  loin que dans son précédent arrêt sur les réparations en l’affaire Ahmadou
                  Sadio Diallo (2012), dans lequel elle s’était exprimée de manière bien plus
                  affirmative en ce qui concerne les considérations d’équité (C.I.J. Recueil
                  2012 (I), p. 334‑335, par. 24, p. 337, par. 33, et p. 338, par. 36) et les ensei-
                 gnements qu’elle pouvait tirer de la jurisprudence d’autres juridictions
                 internationales (p. 331, par. 13, p. 333, par. 18, p. 334‑335, par. 24, p. 337,
                 par. 33, p. 339‑340, par. 40, p. 342, par. 49, et p. 343‑344, par. 56). En la
                 présente espèce, la Cour aurait pu et dû se montrer aussi clairvoyante que
                 dans l’affaire Ahmadou Sadio Diallo. Le fait de s’être estimée contrainte de
                 ne traiter que de l’indemnisation dans le présent arrêt parce qu’elle en avait
                 décidé ainsi dans son arrêt de 2015 sur le fond me laisse doublement
                 ­sceptique.
                     48. Dans son arrêt de 2015, la Cour a certes prescrit une indemnisation
                  (point 5 a) et b) du dispositif), mais elle a également — il convient de le
                  rappeler — examiné la question de la satisfaction (Certaines activités
                  menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicara-
                  gua) et Construction d’une route au Costa Rica le long du fleuve San Juan
                  (Nicaragua c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II), p. 717, par. 139,
                  et p. 738‑739, par. 224). Dans le présent arrêt, elle n’y fait toutefois que
                  brièvement allusion (par. 27), alors qu’elle aurait pu et dû traiter de l’in-
                 demnisation également dans son rapport avec toutes les autres formes de
                 réparation. En comparaison avec le précédent arrêt qu’elle a rendu sur les
                 réparations en l’affaire Ahmadou Sadio Diallo (2012), la Cour, dans le
                 présent arrêt, ne fait qu’évoquer que les considérations d’équité (par. 35),
                 et prête beaucoup moins d’attention à l’apport des décisions rendues par
                 d’autres juridictions internationales.

                    10 Annuaire de l’Institut de droit international, vol. 67 (Session de Strasbourg, 1997),

                 tome II, p. 508.
                    11 Cf. ibid., p. 234, 238, 247, 251‑252, 356‑357, 359‑360, 367, 370‑371, 439, 442, 449,

                 452‑453, 499 et 506‑509.
                    12 Cf. ibid., p. 391‑392.
                    13 Cf. ibid., tome I, p. 326‑327, 335‑339, 351 et 354.



                                                                                                         62




6 CIJ1133.indb 289                                                                                             29/10/18 14:12

                              certaines activités (op. ind. cançado trindade)                           74

                    49. Sur ce dernier point, dans l’arrêt qu’elle a rendu sur les réparations
                 le 19 juin 2012 en l’affaire Ahmadou Sadio Diallo, la Cour a par exemple
                 indiqué clairement que
                      « l’octroi d’intérêts moratoires [était] conforme à la pratique d’autres
                      juridictions internationales (voir, par exemple, Navire « Saiga » (no 2)
                      (Saint-­Vincent-et-les Grenadines c. Guinée), arrêt du 1er juillet 1999,
                      TIDM, par. 175 ; Bámaca-­Vélasquez c. Guatemala, arrêt du 22 février
                      2002 (réparations et frais), CIADH, série C, no 91, par. 103 ; Papami-
                      chalopoulos et autres c. Grèce (article 50), requête no 33808/02, arrêt
                      du 31 octobre 1995, CEDH, série A, no 330‑B, par. 39 ; Lordos et
                      autres c. Turquie, requête no 15973/90, arrêt du 10 janvier 2012 (satis-
                      faction équitable), CEDH, par. 76 et point 1 b) du dispositif)… »
                      (C.I.J. Recueil 2012 (I), p. 343-344, par. 56).

                    50. Dans le présent arrêt, la Cour semble n’avoir pour unique préoccu-
                 pation que l’indemnisation, perdant de vue la relation étroite qui existe
                 entre celle‑ci et les autres formes de réparation. Sa vision de la réparation
                 est largement et indûment axée sur la seule indemnisation — la réparation
                 pécuniaire — ou limitée à celle‑ci. Or, l’indemnisation est insuffisante
                 lorsque les violations sont assorties de circonstances aggravantes ; en cas
                 de dommages environnementaux, il convient, selon moi, de statuer sur la
                 réparation en élargissant notre horizon.
                    51. Je tiens à rappeler ici que la CIADH, pour sa part, dans l’arrêt
                 qu’elle a rendu le 22 février 2002 sur les réparations en l’affaire Bámaca-­
                 Vélasquez c. Guatemala, a, après avoir précisé que même la réparation
                 pécuniaire était établie « en équité », examiné d’autres formes de répara-
                 tion non pécuniaires, à savoir certaines obligations de faire (par. 56, 60,
                 73, 78 et 81‑85). Il convient de relever que, dans le dispositif de l’arrêt
                 novateur qu’elle a rendu dans cette affaire, la CIADH a prescrit, d’abord,
                 quatre réparations non pécuniaires sous la forme d’obligations de faire
                 (points 1-4), et seulement ensuite des réparations pécuniaires (monétaires)
                 (points 5-7).
                    52. L’on ne saurait minimiser l’importance des considérations d’équité
                 (comme les positivistes tentent vainement de le faire), puisque ­celles-ci
                 aident la juridiction internationale concernée à adapter les normes et
                 règles aux circonstances de l’espèce et à statuer ex aequo et bono 14. Les
                 juridictions internationales, notamment celles qui interviennent dans le
                 cadre de régimes internationaux de protection, ne manquent pas de recou-
                 rir à des considérations d’équité 15. Or, la Cour elle aussi peut être appelée

                     14 A. A. Cançado Trindade, Princípios do Direito Internacional Contemporâneo,

                 2e éd. rév., Brasília, FUNAG, 2017, p. 96‑99.
                     15 Cf., par exemple, CIADH, affaire Cantoral Benavides c. Pérou (réparations, arrêt

                 du 3 décembre 2001), par. 80 et 87 ; dans le dispositif de cet arrêt, la CIADH a, une fois
                 encore, prescrit des réparations pécuniaires et non pécuniaires sous la forme d’obligations
                 de faire (points 1-3 et 4-9, respectivement).

                                                                                                         63




6 CIJ1133.indb 291                                                                                             29/10/18 14:12

                              certaines activités (op. ind. cançado trindade)                           75

                 à trancher des questions relevant de tels régimes, ainsi que le montrent la
                 présente espèce et l’affaire Ahmadou Sadio Diallo en ce qui concerne le
                 devoir de réparation.


                            X. Les dommages environnementaux et la nécessité
                                    et l’importance de la restauration

                    53. En résumé, l’indemnisation n’est pas une fin en soi ; elle est indisso-
                 ciable d’autres formes de réparation et de la restauration de manière géné-
                 rale (voir également la section XI, ci‑après). Les sommes allouées par la
                 Cour dans la présente affaire au titre de l’indemnisation (par. 86‑87, 106,
                 131 et 146) sont directement liées, dans une plus ou moins grande mesure,
                 à la restauration. Face à des dommages environnementaux, cet aspect ne
                 saurait passer inaperçu ; il convient de le mettre en évidence pour chaque
                 somme monétaire prescrite par la Cour. Seules des mesures de restaura-
                 tion permettront de rendre à l’environnement endommagé son état anté-
                 rieur (restitutio au moyen de travaux de restauration).
                    54. Dans une affaire portant sur des dommages environnementaux
                 telle que la présente espèce, il me semble que la réparation intégrale ne
                 peut être obtenue que dans le cadre de la justice réparatrice. La répara-
                 tion intégrale exige d’envisager non seulement une indemnisation
                 pécuniaire, mais également — ainsi que je l’ai déjà fait valoir (cf. ­ci-­dessus)
                 — d’autres formes de réparation, à commencer par la restitutio, ainsi que
                 la satisfaction, la remise en état et les garanties de non-­répétition des
                 dommages causés.
                    55. Toute indemnisation allouée au titre de dommages environnemen-
                 taux doit être employée à des fins de restauration. Les formes de répara-
                 tion dans une situation de ce type pourraient en outre consister en la
                 formulation d’excuses, solution tout à fait adaptée, notamment dans le
                 cadre d’un régime de protection (cf. section VII, ci-dessus). En tout état
                 de cause, les dommages environnementaux exigent selon moi de recher-
                 cher en premier lieu une restitutio in integrum, l’indemnisation, stricte-
                 ment limitée au préjudice matériel et ayant pour but la restauration de
                 l’environnement, n’intervenant qu’en second lieu.
                    56. Dans la présente affaire, il convenait de réaliser une justice répara-
                 trice en remédiant au préjudice causé à l’environnement par le percement
                 des caños (en 2010‑2011 et en 2013). Dans son mémoire, le Costa Rica
                 précisait que le préjudice environnemental au titre duquel il demandait
                 que lui soit versée une indemnisation était constitué par les dommages
                 matériels « quantifiables » résultant du percement par le Nicaragua du
                 premier caño en 2010-2011 puis d’un autre caño (oriental) en 2013 (par. 2.2
                 et 3.44 a)) 16.

                    16 Dans son mémoire, le Costa Rica fait état du dragage de trois caños (le premier entre

                 octobre 2010 et mars 2011, et les deux autres en 2013) (par. 3.6), ce que le Nicaragua a
                 admis.

                                                                                                         64




6 CIJ1133.indb 293                                                                                             29/10/18 14:12

                               certaines activités (op. ind. cançado trindade)                              76

                    57. Dans l’arrêt qu’elle a rendu au fond le 16 décembre 2015 17, la Cour,
                 après avoir jugé que le percement des trois caños par le Nicaragua contre-
                 venait au droit international (conclusion qu’elle avait déjà formulée dans
                 l’ordonnance qu’elle avait rendue le 8 mars 2011 sur la demande en indi-
                 cation de mesures conservatoires — points 2 et 3 du dispositif), a estimé
                 que le Nicaragua avait l’obligation d’indemniser le Costa Rica (point 5 du
                 dispositif). Elle a en outre ajouté que le fait qu’elle ait constaté les viola-
                 tions commises par le Nicaragua constituait une « satisfaction appropriée »
                 (notamment en ce qui concerne le préjudice immatériel) (par. 139).
                    58. Dans le présent arrêt relatif à l’indemnisation due par la Répu-
                 blique du Nicaragua à la République du Costa Rica (qui s’inscrit dans le
                 cadre de l’affaire relative à Certaines activités menées par le Nicaragua
                 dans la région frontalière), la Cour s’intéresse exclusivement à l’indemni-
                 sation. Elle qualifie spécifiquement de dommages environnementaux le
                 percement du premier caño (2010-2011) et du caño oriental (2013)
                 (par. 51‑52 et 55‑56), dans le cadre de l’évaluation du préjudice que
                 constitue l’abattage des arbres. Or, remédier à pareils dommages néces-
                 site d’aller a­ u-delà de la seule indemnisation et d’envisager, à cet effet,
                 des mesures de restauration.


                        XI. La restauration a­ u-delà de la simple indemnisation :
                              la nécessité de réparations non pécuniaires

                    59. A mon sens, la simple indemnisation pécuniaire — la seule que la
                 profession juridique a coutume de réclamer, sans trop y réfléchir — ne
                 saurait en aucun cas être dissociée des efforts de restauration, et ce, de
                 manière à remédier véritablement aux dommages environnementaux.
                 J’estime qu’il convient d’envisager — et donc de prescrire — ensemble les
                 diverses formes de réparation, en conservant à l’esprit la nécessité et l’im-
                 portance de la restauration.
                    60. De surcroît, la déclaration de Rio de Janeiro de 1992 sur l’environ-
                 nement et le développement nous enseigne qu’êtres humains et environne-
                 ment vont de pair et que l’on ne saurait faire abstraction ni des uns ni de
                 l’autre ; la vie et la santé humaines doivent être en harmonie avec la nature
                 (principe 1) 18 (cf. ci-après). Les dommages environnementaux concernent

                    17 Dans les affaires relatives à Certaines activités menées par le Nicaragua dans la région

                 frontalière (Costa Rica c. Nicaragua) et à la Construction d’une route au Costa Rica le long
                 du fleuve San Juan (Nicaragua c. Costa Rica), dont les instances ont été jointes ; le présent
                 arrêt relatif à l’indemnisation concerne la première affaire.
                    18 Pour une étude ancienne de cette nécessaire vision anthropocentrique, cf. A. A. Cançado

                 Trindade, Direitos Humanos e Meio-­Ambiente : Paralelo dos Sistemas de Proteção Interna-
                 cional, Porto Alegre/Brésil, S.A. Fabris Ed., 1993, p. 1‑351 ; cf., ensuite, A. A. Cançado
                 Trindade, « Правата на човека и околната среда » [« Les droits de l’homme et l’environ-
                 nement »], Правата на човека : нови измерения и предизвикателства [Droits de l’homme :
                 nouvelles dimensions et défis], Bourgas/Bulgarie, Université libre de Bourgas, 2000, p. 126‑161
                 (éd. bulgare) ; et cf., plus récemment, par exemple, A. A. Cançado Trindade, « A Proteção

                                                                                                             65




6 CIJ1133.indb 295                                                                                                 29/10/18 14:12

                               certaines activités (op. ind. cançado trindade)                           77

                  les populations, et la protection des êtres humains et celle de leur environ-
                 nement sont indissociables.
                     61. Dans le présent arrêt, la Cour ne mentionne qu’en passant la res-
                 tauration (par. 42‑43, 53, 72 et 87) et, lorsqu’elle le fait, c’est en invoquant
                 simultanément l’indemnisation au titre de la dégradation ou de la perte de
                 biens et services environnementaux 19 ; elle associe en outre la restauration
                 au versement d’une indemnité au titre des dommages environnemen-
                 taux 20. La Cour ne fait qu’une seule fois mention de « mesures de restau-
                 ration » proprement dites 21, mais sans développer ce sujet plus avant.
                     62. En tout état de cause, la Cour prête une attention bien plus grande,
                  tout au long du présent arrêt, à l’indemnité due au titre de la dégradation
                  ou de la perte de biens et services environnementaux. La conception
                  qu’elle a de la « restauration » est donc par trop réductrice ; elle devrait, à
                  mon sens, être bien plus large. La restauration d’un environnement
                  endommagé mérite assurément une plus grande attention, allant bien
                  au-delà de l’indemnisation pécuniaire. La justice réparatrice recouvre
                  ­
                  toutes les formes de réparation, dont la remise en état et la satisfaction.
                     63. Dans le cadre de mes fonctions à la Cour, j’ai, à plusieurs reprises,
                  appelé à l’attention sur l’impératif de réalisation de la justice. Ainsi, dans
                  l’exposé de mon opinion individuelle qui a été joint à l’arrêt rendu au
                  fond le 20 juillet 2012 en l’affaire relative à des Questions concernant
                  l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), j’ai estimé
                  que la réalisation de la justice était essentielle à la réadaptation des vic-
                 times (C.I.J. Recueil 2012 (II), p. 533, par. 118, p. 554‑555, par. 171‑172,
                 et p. 557, par. 181) et à la garantie de non-­répétition des violations (ibid.,
                 p. 534‑535, par. 120), ajoutant que l’on trouvait des éléments de justice
                 réparatrice dans la présence, depuis les traditions juridiques et culturelles
                 les plus anciennes jusqu’à l’époque moderne, du devoir de réparation sous
                 toutes ses formes (pas uniquement l’indemnisation).
                     64. Les racines de la justice réparatrice sont anciennes, et je ne consi-
                 dère pas que celle‑ci soit nécessairement liée à la réconciliation (une ten-
                 dance qui est seulement apparue au cours des trente dernières années, dans
                 un contexte factuel bien précis) (ibid., p. 555, par. 172, et p. 557, par. 180).
                 La décision novatrice que la Cour a formulée dans l’arrêt de 2012
                 ­susmentionné en l’affaire relative à des Questions concernant l’obligation


                 de Grupos Vulneráveis na Confluência do Direito Internacional dos Direitos Humanos e do
                 Direito Ambiental International », Evaluación Medioambiental, Participación y Protección
                 del Medio Ambiente (G. Aguilar Cavallo, dir. publ.), Santiago du Chili, Librotecnia, 2013,
                 p. 267‑277.
                     19 Au paragraphe 53, la Cour mentionne, dans l’ordre qui convient, la « restauration de

                 l’environnement endommagé », puis l’indemnisation au titre de la « dégradation ou [de la]
                 perte de biens et services environnementaux » ; pourtant, au paragraphe 42, elle mentionne
                 dans l’ordre inverse, et donc erroné, l’« indemnité pour la dégradation ou la perte de biens
                 et services environnementaux », puis l’« indemnité pour la restauration de l’environnement
                 endommagé ».
                     20 Arrêt, par. 87.
                     21 Ibid., par. 43.



                                                                                                          66




6 CIJ1133.indb 297                                                                                              29/10/18 14:12

                             certaines activités (op. ind. cançado trindade)                 78

                 de poursuivre ou d’extrader (Belgique c. Sénégal) au sujet de l’application
                 du principe de la compétence universelle n’est, à mon sens, pas sans inci-
                 dence sur la justice réparatrice (la réalisation de la justice elle-même).
                    65. De fait, la réalisation de la justice, qui vise à mettre fin aux effets
                 des actes préjudiciables, peut être perçue en soi comme une forme de
                 réparation, lorsqu’elle procure satisfaction aux victimes. La justice répa-
                 ratrice revêt à cet égard une importance considérable : même si la resitutio
                 in integrum n’est pas réalisable, d’autres formes de réparation telles que la
                 remise en état et la satisfaction doivent être recherchées de manière à par-
                 venir à la restauration. Il s’agit là de deux formes de réparation non
                 pécuniaires, qui impliquent des obligations de faire (cf. section VII,
                 ci-­
                 ­  dessus) en vue d’assurer la restauration, et auxquelles peuvent être
                 ajoutées les garanties de non‑répétition des violations.


                                        XII. Considérations finales

                    66. J’en viens à présent à mes considérations finales. Les réparations, leur
                 raison d’être et toutes les formes qu’elles revêtent ont été reconnues et se
                 sont développées à partir du principe général neminem laedere, à la lumière
                 de la pensée jusnaturaliste. Elles sont désormais profondément enracinées
                 dans la pensée juridique internationale la plus lucide. Les différentes formes
                 de réparation sont des éléments constitutifs distincts de l’obligation de remé-
                 dier promptement aux dommages causés pour mettre fin à leurs consé-
                 quences. Violation et réparation forment donc un tout indissociable.
                    67. Ainsi que je l’ai déjà indiqué, l’examen de la réparation des dom-
                 mages environnementaux ne saurait faire l’économie de considérations
                 d’équité (par. 32 ci‑dessus). Or, dans le présent arrêt, la Cour, bien que
                 s’étant brièvement référée à l’équité (par. 35) et au caractère raisonnable
                 (par. 142), semble avoir attaché une trop grande importance à la quanti-
                 fication des dommages environnementaux et aux frais et dépenses engagés
                 en conséquence (avec une preuve de causalité directe).
                    68. Selon moi, l’on ne saurait raisonnablement accorder autant de
                 poids à l’onus probandi incumbit actori (en ce qui concerne les frais et
                 dépenses) aux fins de la réparation de dommages environnementaux.
                 Tout bien considéré, de tels dommages peuvent-ils être évalués et quanti-
                 fiés avec précision en des termes financiers ou pécuniaires ? Certainement
                 pas. Dans ce domaine, c’est à la restitutio que priorité doit être donnée,
                 les considérations d’équité n’étant pas sans incidence à cet égard.
                    69. La quête prioritaire de la restitutio vise à revenir au statu quo ante,
                 c’est-à-dire à la situation qui existait avant que les dommages ne soient
                 causés. L’indemnisation ne peut intervenir que dans un second temps, et
                 doit être évaluée et déterminée sur la base de considérations d’équité. Il en
                 va a fortiori ainsi en ce qui concerne les dommages environnementaux
                 que la Cour avait à examiner dans le contexte factuel de la présente
                 espèce, dommages dont la réparation intégrale ne pouvait être atteinte
                 par le seul moyen d’une indemnisation.

                                                                                             67




6 CIJ1133.indb 299                                                                                 29/10/18 14:12

                               certaines activités (op. ind. cançado trindade)                            79

                    70. Ne traiter la question de la réparation des dommages environne-
                 mentaux que sous l’angle d’une indemnisation financière est tout à fait
                 insatisfaisant. Il convient en effet de garder à l’esprit la valeur intrinsèque
                 que revêt l’environnement pour les populations, les dommages causés à
                 celui‑ci ne pouvant être réparés uniquement par la fixation d’une indem-
                 nité financière. S’agissant, par exemple, de la question de la réparation
                 des dommages causés aux zones humides, la convention de Ramsar
                 de 1971 relative aux zones humides d’importance internationale, particu-
                 lièrement comme habitats des oiseaux d’eau, précise d’emblée que la perte
                 de zones humides « serait irréparable », et appelle l’attention sur l’inter­
                 dépendance de l’homme et de son environnement. Il convient donc ici de
                 dépasser la perspective strictement interétatique en tenant compte des
                 populations des pays concernés.
                    71. En d’autres circonstances également, lorsqu’elle a affaire à un
                 grand nombre de victimes, la Cour ne saurait se contenter de la voie de
                 l’indemnisation. L’indemnisation (des dommages environnementaux et
                 des frais et dépenses engagés en conséquence) n’est qu’un des aspects (ou
                 éléments) de la question. En définitive, les dommages environnementaux
                 affectent également les populations concernées (les collectivités humaines
                 que représentent les Etats) 22, ce qui ne saurait être ignoré aux fins de par-
                 venir à une réparation intégrale.
                    72. Les dommages environnementaux ont en outre des conséquences
                 sur le droit de vivre. Face au mystère de l’existence et à la possibilité de sa
                 destruction, la vie humaine et la nature environnante sont source tantôt
                 de pessimisme, tantôt d’optimisme. C’est ce qu’expriment les poèmes de
                 l’écrivain d’Amérique centrale (né au Nicaragua) Ruben Darío
                 (1867‑1916). Ainsi, en 1905, la contemplation des arbres inspire à l’auteur
                 une méditation pessimiste sur la fatalité :
                         « Dichoso el árbol que es apenas sensitivo,
                         y más la piedra dura, porque ésta ya no siente,
                         pues no hay dolor más grande que el dolor de ser vivo,
                         ni mayor pesadumbre que la vida conscient. » 23
                  73. L’espoir, cependant, ne s’éteint jamais tout à fait, les poèmes de
                 Ruben Darío mêlant joie et mélancolie. Alors qu’il contemple de nouveau

                    22 A cet égard, voir notamment Julio Barbosa (rapporteur spécial), Commission du

                 droit international, onzième rapport sur la responsabilité internationale pour les consé-
                 quences préjudiciables découlant d’activités qui ne sont pas interdites par le droit interna-
                 tional (CDI, 47e session, 1995), Annuaire de la Commission du droit international (1995)-II,
                 p. 60, par. 20.
                    23 Ruben Darío, « Lo Fatal » [1905], Poesías Completas, 11e éd., Madrid, Aguilar, 1968,

                 p. 688 ; et Poesía — Libros Poéticos Completos, 1re éd., Mexico/Buenos Aires, Fondo de
                 Cultura Económica, 1952, p. 305 :
                           « Heureux est l’arbre, qui ne sent presque rien,
                           Plus heureuse encore est la pierre, qui ne sent rien,
                           Il n’est rien de plus douloureux que de vivre,
                           Il n’est plus lourd fardeau que d’avoir conscience d’être en vie. »

                                                                                                           68




6 CIJ1133.indb 301                                                                                               29/10/18 14:12

                              certaines activités (op. ind. cançado trindade)                      80

                 les arbres dans un environnement enchanteur, ce dernier se laisse ainsi
                 aller, deux années plus tard, à un élan d’optimisme :
                         « Oh pinos, oh hermanos en tierra y ambiente,
                         yo os amo ! Sois dulces, sois buenos, sois graves.
                         Diríase un árbol que piensa y que siente,
                         mimado de auroras, poetas y aves. » 24
                    74. En dernière analyse, le droit de vivre met en avant la nécessité et
                 l’importance de la restauration (cf. ­ci-­dessus) au moyen d’une réparation
                 sous toutes ses formes (ainsi que cela a déjà été indiqué ­ci-­dessus), à com-
                 mencer par la restitutio ; à cette fin, je le répète, les considérations d’équité
                 sont d’un grand secours. Dans le contexte factuel de la présente espèce, la
                 Cour — comme je l’ai déjà indiqué (par. 61, c­ i-­dessus) — s’est brièvement
                 référée à la restauration dans son arrêt, mais sans en tirer toutes les consé-
                 quences.
                    75. Ainsi que cela a été reconnu dans la déclaration précitée de Rio de
                 Janeiro sur l’environnement et le développement de 1992, la restauration
                 d’un environnement endommagé en vue de le rétablir en son état antérieur
                 peut être compliquée par le caractère souvent irréversible des dommages
                 environnementaux (Principe 15) 25. Cette déclaration traite également de la
                 responsabilité et de l’indemnisation à raison de pareils dommages (Prin-
                 cipe 13). Elle met en outre l’accent sur la nécessité d’accorder une attention
                 particulière aux situations de vulnérabilité environnementale (Principe 6)
                 et de garantir une vie saine en harmonie avec la nature (Principe 1).
                    76. Toujours dans les années 1990, l’interdépendance entre la protec-
                 tion de l’environnement et le droit de vivre n’a pas échappé à l’attention
                 de la Cour elle‑même. Dans son avis consultatif du 8 juillet 1996 sur la
                 Menace ou l’emploi d’armes nucléaires, c­ elle-ci a indiqué ce qui suit : « l’en-
                 vironnement n’est pas une abstraction, mais bien l’espace où vivent les
                 êtres humains et dont dépendent la qualité de leur vie et leur santé, y
                 compris pour les générations à venir » (C.I.J. Recueil 1996 (I), p. 241-
                 242, par. 29). Pourtant, alors même qu’elle avait ainsi reconnu, en expo-
                 sant les motifs de son avis, l’importance crucial que revêt l’environnement
                 pour le bien‑être des êtres humains en tant que collectivité, la Cour n’a
                 pas dépassé la perspective interétatique qui lui est coutumière (comme le
                 démontre le point 2 E du dispositif).

                   24 Ruben Darío, « La Canción de los Pinos » [1907], Poesía — Libros Poéticos

                 Completos, op. cit. note 23, p. 335 :
                      « O les pins, ô mes frères qui m’entourez sur cette terre,
                      Je vous aime tous ! Vous êtes doux, vous êtes bons, vous êtes sombres.
                      Arbres pensants et sensibles,
                      Choyés que vous êtes par l’aurore, le poète et les oiseaux. »
                     25 Pour un réexamen récent du Principe 15 de la déclaration de Rio de Janeiro sur

                 l’environnement et le développement de 1992, voir A. A. Cançado Trindade « Prin-
                 cipe 15 — précaution », The Rio Declaration on Environment and Development — A
                 Commentary (J. E. Viñuales, dir. publ.), Oxford University Press, 2015, p. 403‑428.

                                                                                                   69




6 CIJ1133.indb 303                                                                                       29/10/18 14:12

                               certaines activités (op. ind. cançado trindade)                            81

                    77. Vingt ans plus tard, la Cour s’étant déclarée incompétente pour
                 connaître des trois affaires concernant des Obligations relatives au désar-
                 mement nucléaire (qui avaient été introduites par les Iles Marshall) au
                 motif que, selon elle, il n’existait pas de différend entre les parties (arrêts
                 du 5 octobre 2016), j’ai joint à ces décisions l’exposé détaillé de mon opi-
                 nion dissidente, dans lequel j’insistais sur la nécessité d’une approche cen-
                 trée sur les populations (C.I.J. Recueil 2016 (I) et (II), par. 153‑171
                 et 319) et établissais le lien entre le dommage potentiel en cause et le droit
                 fondamental à la vie (ibid., par. 172‑185) ; j’y rejetais en outre la stricte
                 perspective interétatique, selon moi dépassée (ibid., par. 190, 319 et 326),
                 le demandeur ayant insisté sur les dommages potentiels causés à la santé
                 humaine et à l’environnement (ibid., par. 175‑177) 26.
                    78. S’agissant de la présente espèce, je me suis employé, dans cet exposé
                 de mon opinion individuelle, à tirer de l’arrêt rendu par la Cour les leçons
                 qui me semblent pertinentes, et ce, dans le cadre plus général de la restau-
                 ration, avec toutes ses exigences et implications. J’ai également voulu
                 démontrer la nécessité de recourir, aux fins de parvenir à une réparation
                 intégrale, à des considérations d’équité (cf. ci-dessus).
                    79. Dans le présent arrêt, la Cour ne s’est attachée qu’à l’indemnisa-
                 tion ; or, cet élément doit lui aussi être considéré dans son rapport avec la
                 restauration. Ainsi, deux des sommes monétaires prescrites par la Cour 27
                 ont trait à l’indemnisation des dommages environnementaux et aux
                 mesures de restauration nécessaires pour rétablir, autant que faire se peut,
                 la zone humide en son état antérieur auxdits dommages. Le Costa Rica
                 pourrait donc, entre autres mesures de restauration, utiliser ces sommes
                 pour planter des arbres ou d’autres végétaux afin de restaurer la biodiver-
                 sité et d’améliorer à l’avenir la fourniture de services tels que la régulation
                 des gaz et de la qualité de l’air ou les matières premières.
                    80. L’autre somme monétaire prescrite dans le présent arrêt 28 l’a été en
                 tant qu’indemnisation au titre de la restauration (mesures de remise en
                 état) déjà entreprise, à savoir la construction de la digue (et la surveillance
                 des survols), en vue de permettre une régénération de la zone touchée par
                 les dommages environnementaux. Tout bien considéré, il convient de gar-
                 der à l’esprit l’ensemble des formes de réparation (indemnisation et
                 autres), de sorte à parvenir à restaurer l’environnement en remédiant aux
                 dommages qui lui ont été causés.
                    81. L’indemnisation monétaire a clairement ses limites. Elle doit être
                 associée à des mesures de restauration afin de minimiser les dommages, et
                 ce, même si la restitutio n’est pas tout à fait atteignable. Restaurer un
                 environnement endommagé peut, dans la mesure du possible, réparer les

                    26 La numérotation des paragraphes auxquels il est ici renvoyé correspond à l’une des

                 trois affaires à l’examen, à savoir celle qui opposait les Iles Marshall au Royaume-Uni ; les
                 mêmes considérations se retrouvent néanmoins dans l’exposé de mon opinion dissidente
                 dans les trois affaires susmentionnées.
                    27 Cf. par. 86-87, et point 1 a) et b) du dispositif.
                    28 Cf. par. 142-143 et 145-146, et point 2 du dispositif.



                                                                                                           70




6 CIJ1133.indb 305                                                                                               29/10/18 14:12

                             certaines activités (op. ind. cançado trindade)                   82

                 dommages causés. La restauration ouvre en outre la voie à une remise en
                 état et renvoie aux garanties de non-­répétition des dommages. La répara-
                 tion doit être envisagée et recherchée sous toutes ses formes.
                    82. Enfin, et ce n’est pas le moins important, je conclurai en soulignant
                 que les enseignements du passé n’ont hélas pas encore été tirés. Le devoir
                 de réparation est un sujet d’étude (cf. section V, c­ i-­dessus) depuis les ori-
                 gines du droit des gens, au XVIe siècle (voir ci‑dessus). Et pourtant, dans
                 le droit international contemporain de cette deuxième décennie du
                 XXIe siècle, l’application de cette obligation apparaît encore balbutiante.
                 Dans le cadre plus large de la restauration, la quantification monétaire ou
                 pécuniaire d’un dommage environnemental ne permet pas en soi d’abou-
                 tir à une réparation intégrale. Un long chemin reste aujourd’hui à parcou-
                 rir dans le développement progressif du droit international en matière de
                 réparation.


                                    XIII. Épilogue : une récapitulation

                    83. Au vu de toutes les considérations qui précèdent, il est on ne peut
                 plus clair que mon propre raisonnement va bien au‑delà de celui de la
                 Cour dans le présent arrêt. Dès lors, j’estime utile à ce stade, par souci de
                 clarté, de récapituler l’ensemble des points que j’ai traités dans cet exposé
                 de mon opinion individuelle, en gardant à l’esprit que la présente affaire
                 est la première dans laquelle la Cour a été appelée à se prononcer sur des
                 réparations à raison de dommages environnementaux.
                    84. Primus : selon un principe de droit international bien établi, la
                 réparation doit mettre fin à toutes les conséquences de l’acte illicite et
                 rétablir la situation qui existait avant que la violation ne soit commise.
                 Secundus : il faut recourir, en premier lieu, à la restitutio in integrum, et, si
                 cela se révèle impossible, se tourner vers l’indemnisation. Tertius : l’idée
                 d’un devoir de réparation à raison des dommages causés a des origines
                 historiques profondément enracinées, qui remontent à l’Antiquité et au
                 droit romain ; elle est inspirée par le principe général de droit naturel
                 neminem laedere.
                    85. Quartus : la violation causant le dommage génère promptement le
                 devoir de réparation ; violation et prompte réparation forment un tout
                 indissociable. Quintus : en matière de responsabilité et de réparation à rai-
                 son de dommages environnementaux, l’aspect temporel ne saurait être
                 ignoré ; pareille responsabilité s’inscrit en effet immanquablement dans la
                 durée. Sextus : le devoir de prompte réparation est une obligation fonda-
                 mentale, et non « secondaire » : c’est un impératif de justice.
                    86. Septimus : les réparations doivent être dûment appréciées dans le
                 cadre conceptuel de la justice réparatrice. Octavus : les réparations exem-
                 plaires existent et prennent de l’importance au sein des régimes de protec-
                 tion et dans le contexte des dommages environnementaux. Nonus : dans le
                 domaine du droit des gens, la réparation est nécessaire à la préservation
                 de l’ordre juridique international, répondant ainsi à un véritable besoin

                                                                                               71




6 CIJ1133.indb 307                                                                                   29/10/18 14:12

                            certaines activités (op. ind. cançado trindade)                 83

                 international, conformément à la recta ratio ; cette dernière ainsi que la
                 raison d’être des réparations ont déjà été explorées dans les écrits des
                 « pères fondateurs » du droit des gens (à partir du XVIe siècle).
                    87. Decimus : les pères fondateurs, dans leurs écrits, se sont également
                 intéressés aux différentes formes de réparation (à savoir la restitutio in
                 integrum, la satisfaction, l’indemnisation, la remise en état et les garanties
                 de non-­répétition des actes ou omissions violant le droit international).
                 Tous ces éléments font partie de leur héritage impérissable en matière de
                 prompte réparation, dans le droit fil de la pensée jusnaturaliste. Undeci-
                 mus : selon les circonstances de l’affaire en cause, certaines autres formes
                 de réparation peuvent, dans le cadre d’une justice réparatrice, se révéler
                 plus appropriées et importantes que l’indemnisation.
                    88. Duodecimus : pour dire le droit (juris dictio) en ce qui concerne le
                 devoir fondamental de réparation, la Cour ne saurait se limiter à l’indem-
                 nisation, même si les parties elles-mêmes se sont contentées d’aborder
                 cette forme de réparation. Tertius decimus : la restitutio in integrum est le
                 mode de réparation par excellence, celui qu’il convient de rechercher en
                 premier. Toutes les formes de réparation (voir c­ i-­dessus) se complètent.
                 Quartus decimus : il est des circonstances dans lesquelles la simple quanti-
                 fication des dommages (à des fins d’indemnisation) est insuffisante, ren-
                 dant nécessaires d’autres formes de réparation.
                    89. Quintus decimus : les obligations de faire — qui sont essentielles à la
                 restauration — revêtent une importance particulière lorsqu’est examinée
                 la question des réparations dans le cadre de régimes de protection (tels que
                 celui de l’environnement). Sextus decimus : il convient de garder dûment à
                 l’esprit que la justice réparatrice englobe les réparations sous toutes leurs
                 formes (à commencer par la restitutio). L’indemnisation ne se suffit pas à
                 elle-même ; elle est étroitement liée aux autres formes de réparation et à la
                 restauration en général. Septimus decimus : ce n’est que par des mesures de
                 restauration qu’un environnement endommagé sera, dans la mesure du
                 possible, rétabli en son état antérieur (remédiation).
                    90. Duodevicesimus : dans le cas de réparations (sous toutes leurs formes)
                 de dommages environnementaux, il convient de recourir à des considéra-
                 tions d’équité, lesquelles ne sauraient être minimisées (comme tentent en
                 vain de le faire les tenants du positivisme juridique) ; pareilles considéra-
                 tions aident les juridictions internationales à statuer ex aequo et bono.
                 Undevicesimus : une plus grande attention doit être portée à l’enrichissement
                 mutuel des jurisprudences, notamment par l’examen de celles de la Cour
                 interaméricaine et de la Cour européenne des droits de l’homme en ce qui
                 concerne les diverses formes de réparation. Les juridictions internationales,
                 et plus particulièrement celles qui œuvrent dans le cadre de régimes interna-
                 tionaux de protection, n’hésitent pas à recourir à des considérations d’équité
                 (principalement la Cour interaméricaine des droits de l’homme).
                    91. Vicesimus : dans une affaire du type de la présente espèce, il n’est
                 possible de parvenir à une réparation intégrale que dans le cadre de la
                 justice réparatrice. Vicesimus primus : les dommages environnementaux
                 concernent également les populations ; la vulnérabilité environnementale

                                                                                            72




6 CIJ1133.indb 309                                                                                29/10/18 14:12

                            certaines activités (op. ind. cançado trindade)                84

                 doit être prise en compte afin de garantir la santé humaine (déclaration de
                 Rio de Janeiro sur l’environnement et le développement de 1992) et le
                 droit de vivre. Vicesimus secundus : la réalisation de la justice peut, lors-
                 qu’elle aboutit à la satisfaction des victimes, être considérée en elle-même
                 comme une forme de réparation.
                    92. Vicesimus tertius : les dommages environnementaux ne sauraient
                 être évalués et quantifiés avec précision seulement en des termes financiers
                 ou pécuniaires ; la réparation intégrale ne peut être atteinte par la seule
                 indemnisation. Vicesimus quartus : a­ u-delà de l’indemnisation monétaire,
                 il convient de ne pas perdre de vue l’importance des mesures de restaura-
                 tion (par exemple, la plantation d’arbres afin de restaurer la biodiversité)
                 pour remédier aux dommages environnementaux. Vicesimus quintus : les
                 mesures de restauration peuvent, dans toute la mesure du possible, per-
                 mettre de réparer les dommages environnementaux. Avec le temps, elles
                 peuvent mettre fin aux conséquences de ces dommages.
                    93. Vicesimus sextus : la question du devoir de réparation est un objet
                 d’étude depuis les origines du droit des gens (voir ­ci-­dessus), mais les
                 leçons du passé n’ont tout simplement pas été tirées. L’application de
                 cette obligation en droit international contemporain semble n’en être
                 encore qu’à ses balbutiements. Vicesimus septimus : une indemnisation
                 monétaire ne constitue pas en elle‑même une réparation intégrale. Un
                 long chemin reste à parcourir pour assurer, dans le cadre plus large de la
                 restauration, le développement progressif du droit international en
                 matière de réparation.

                 (Signé) Antônio Augusto Cançado Trindade.




                                                                                           73




6 CIJ1133.indb 311                                                                               29/10/18 14:12

